 At this traditional gathering all the peoples of the world converge to reflect once again on the ideals of collective peace and security and to renew our commitment to the principles and values governing the international unification which is enshrined in this Organization. It is therefore a great honor for me in these circumstances to address the United Nations General Assembly at its forty-first session. It is also a great pleasure to convey to you, Mr. President, and to the heads of delegation the greetings of the Dominican people and its newly constituted Government, freely elected by popular suffrage.
This is an excellent opportunity to offer you, Sir, my congratulations on your unanimous election to the prestigious office of President of the current session of the General Assembly. My congratulations are also extended to the other members of the Bureau, with heartfelt wishes that the work entrusted to them will result in an understanding and solution of the many problems afflicting the international community and covering social, economic and political aspects. You may rely on the full support and co-operation of the delegation of the Dominican Republic. You, Sir, your country and your regional group deserve the signal honor of occupying the presidency of the General Assembly. Your outstanding personal and professional skills, as well as your extensive knowledge of the problems and issues affecting international life, and particularly those related to the interests of the developing countries, are a sound guarantee that you will conduct our business with wisdom and objectivity.
We are deeply grateful to your predecessor, the distinguished diplomat Don Jaime de Pinies, a son of Spain - a country to which we owe many of the fundamental features of our culture and to which we are linked by unbreakable bends of friendship. He provided exemplary leadership during the debates of the very important Assembly session commemorating the fortieth anniversary of the United Nations.
My sincere and warm congratulations are extended to the Secretary-General, who has throughout the duration of his mandate displayed abnegation, zeal and complete dedication to the cause championed by the nations assembled in this world Organization. Please accept, Mr. Javier Perez de Cuellar, our compliments and admiration for your praiseworthy and constructive work to promote the development of the Organization and the leading role which it is playing in the constant search for appropriate solutions to the problems affecting today's world.
The delegation of the Dominican Republic also wishes to express gratitude to the Presidents and Secretaries-General of the United Nations who are no longer with us. The mere fact that so many peoples are associated with cordial solidarity in the ideal of peace which should govern the international order is in itself tangible proof of the work accomplished by them in promoting the values and principles enshrined in its Charter.
For the Dominican Republic, the Charter of the United Nations oontinues to be the valid structure for the attainment of the goals of peace, social development and world security pursued by this international body. We are aware that the observance of international law, of the principles of the Charter of the United Nations and of the norms and practices derived from the multilateral approach to problems will improve relations between States and permit solutions to the major issues affecting mankind.
This is an appropriate time for the Dominican Republic to express special pride to be the host country of the International Research and Training Institute for the Advancement of women, better known as IN5TOAW. This international body is devoted to the improvement of women in all spheres - politics, economics, society and the family - in keeping with the cultural characteristics of each society.
These objectives reflect concerns and approaches of the Dominican Government. In 1975, during International Women's Year, it gave a decisive impetus to this item which concerns half, and perhaps slightly over half, of the world's inhabitants. The presence and operation of IUSURAW on our soil will undoubtedly provide an even greater incentive for Dominican women to participate in national development. We are most willing to extend any co-operation that may be necessary in the valuable task performed by the United Nations Institute.
We also wish to announce that, at the request of our Government, the United Nations has established a trust fund for the promotion of a United Nations Program on aging. The creation of such a Program to deal with the economic, social and cultural problems resulting from the aging of the world population has been a concern of our country since 1981.
The holding of the World Assembly on Aging and the formulation of an International Plan of Action on Aging place upon us all as States Members of the United Nations an obligation vis-a-vis future generations to put into practice the concepts set out in such a plan of action.
By a happy coincidence, my first statement to the United Nations General Assembly as Secretary of State for External Relations of the new Government of the Dominican Republic is being given in the context of the celebration of the International Year of Peace. This coincidence could not be more fortunate. The preservation of peace is the fundamental aspiration of the new Dominican Government, both at home and on the international scene. Without peace there can be no economic progress or social development. Without peace there can be no harmonious and civilized relations between peoples and nations. Without peace it is impossible to achieve true international solidarity to tackle our shared problems.
For over 25 years now a genuine democratic process has been taking place in the Dominican Republic, with difficulties and set-backs but with firm determination. Barely four months ago, at honest and exemplary elections, the Dominican people, exercising its sacred right of suffrage, elected Dr.Joaauln Balaguer to the highest office in the country.
There is no doubt that the latest Dominican elections constitute a clear manifestation of constitutional reaffirmation and democratic continuity. It was President Balaguer himself who bravely and patriotically paved the way for this process. Not to state this here would be to commit an injustice by overlooking a historical truth.
Prom this very same rostrum, on 2 October 1961, Dr. Joaauin Balaguer, who was then and is today again President of the Dominican Republic, denounced the atrocities of the Trujillo dictatorship and promised to open the doors of the nation to fundamental freedoms. It fell to him to lay the foundations of our democracy, of which the observance, respect and promotion of human rights is an essential element. I should like to take this opportunity to outline some of the basic objectives and goals the newly installed Dominican Government has set itself at the national level. First, I should like to refer to the clear interest taken by our President in enhancing the necessary conditions for the establishment of a genuine climate of national conciliation and harmony. This conciliation stage, a prerequisite for our current democratic life, is the correct framework for promoting the Government's projects and plans for solving the problems oppressing our country.
In his speech upon taking the oath as President of the Dominican Republic on 16 August 1986, Joaguin Balaguer enumerated the basic concepts that will guide the new Administration. Our Government is based on participatory democracy, which fosters an evolution based on the responsibility and interaction of all sectors of our society in the affairs of State. Its objectives are concord and constitutional democratic continuity through sustained economic development. This is therefore a democracy in a republican mold, pluralist and rooted in social justice and in the values of the common welfare prevailing in a free society. It is a political system that recognizes freedom of enterprise as a right.
Mr. Balaguer has set as his first goal the restoration of the country's confidence in the honesty of public servants and in the rectitude of the highest authorities of the nation - confidence, security, stability and development, all within the framework of the ethical principles of Christian democracy and of the categorical imperative of the national interest.
Defining with crystal clarity what would be his attitude towards the people, the Dominican President stated:
"I intend to govern exclusively for the country; I am not going to be the vassal of economic or ideological interests of any kind. Whenever I have to take any decision, I shall openly discuss the problem at issue with the sectors concerned, but my final decision will be the one that conforms to the
interest of the country and not to that of a particular group. Our
Government, to sum up, will not be a Government of accommodations or a
weather-vane veering in the direction in which it is blown by the winds of
demagogy."
The political design of the Dominican Government encompasses a strong desire to govern mainly with the younger generations, but without ignoring the experience acquired by mature men who are exemplary citizens.
The aspects of social life the new Dominican Government intends to promote include the upkeep of public works, encouragement of domestic savings and protection of the Dominican forests.
I now wish to refer to the foreign policy of the new Dominican Government. As I said in the first part of my statement, peace is our fundamental goal in the international sphere. The objective of peace will thus be the foundation setting the philosophical tone of all our activity on the international scene. This ideological concept will therefore be very much present in all the principles that shape our foreign policy, which can be summed up as follows: national independence and the interest of the nation; solidarity and friendship with all peace-loving, freedom-loving peoples; the juridical equality of all States; faith in the fundamental rights of the human person; faithful fulfillment of legally contracted international obligations; peaceful settlement of international conflicts and disputes; non-intervention in the affairs of other States; the self-determination of peoples; renunciation of the threat or use of force against the territorial integrity or political independence of any State; development and strengthening of good-neighborliness; international co-operation and, lastly, the establishment of a true international social justice.
In line with our policy of peace, which is simply the reflection of the pacifist vocation of the Dominican people, I wish to refer to a situation that is a matter of deep concern to our Government. I refer to the situation in Central America. It is clear that the problems experienced by our brothers in Central America are due principally to the unfair economic, social and political structures that have prevailed for some time now in that part of our America. There lie the roots of the current Central America crisis. For this reason, it is imperative to establish in the region a more open and participatory social order, with fairer and more equitable relations between all the members of the social conglomerate, a social order in which the masses have access to the minimum benefits of civilization and culture, free from continental or extra-continental interference.
The case of El Salvador is one of the most important in that region. The President of that country has again offered all those involved in the armed guerrilla activities the opportunity to participate directly in the new political order of that nation. That offer was made on the basis of principles underlying the peaceful coexistence of a democratic, pluralist and representative society, so that, together, they may build a new El Salvador. This is an example of determination to solve the problems involved in the Central American conflicts.
We acknowledge that if the Central America crisis has not spread into a serious, generalized conflagration it is basically because of the tenacious work done by the Contadora Group. That Group — the most authentic expression of the Latin American pacifist vocation - has created a propitious climate enabling the Central American States, which are the only ones competent to resolve their differences, to find ways to overcome their regional problems through dialog, negotiation and mutual understanding. The Group has formulated a legal instrument that provides a broad basis for unraveling the political aspects of the crisis and offers substantive solutions to the unfair socio-economic structures causing the problems.
In this spirit we urge the Central American countries to continue the negotiations on pending matters in accordance with the Contadora Act on Peace and Co-operation in Central America. At the same time, we would encourage States with ties and interests in that region to display political will and offer their strongest backing to the activities being undertaken by the Contadora Group, which reflect the thinking of the entire region.
Another situation that is a constant source of concern to the international community, and particularly to the Latin American region, is the one still existing in the South Atlantic, it is an incontestable fact that, until the situation of the Malvinas Islands is resolved fairly and peacefully, a latent element of disturbance will remain that could affect international peace and security. In this connection we make an urgent appeal to the Governments of Argentina and of the United Kingdom of Great Britain and Northern Ireland to resume negotiations with a view to finding, as soon as possible, a peaceful solution to the sovereignty dispute and to the other Questions linked to that problem.
The reasoning of the Dominican Republic is that there is no international dispute or conflict that cannot be resolved through the means of peaceful settlement provided by international law and by the Charter of the United Nations.
Continuing the examination of some of the main trouble spots that could jeopardize the maintenance of international peace and security, I wish to refer to the situation still existing in Korea and to the relations between the two communities inhabiting that peninsula. On this occasion, our delegation echoes the wish - already expressed previously by the General Assembly - that ways be found of solving the Korean problem. We hope that in accordance with the principles of the Charter and through the machinery provided by the United Nations, those two countries will succeed in establishing peaceful relations, reducing the tension in that part of the world. This would represent a step towards the restoration of peace in an important part of our world, as well as an effort by our international organization to promote dialog and mutual co-operation between the two communities.
A constant element of international conduct is defense of the principle of self-determination of peoples and of the right of peoples freely to decide which form of government they consider best suited to their national interests.
Unswerving attachment to those principles compels us to voice before this gathering of the international community our profound concern at the situation existing in various parts of the world, where foreign interference is undermining the sacred rights of national sovereignty and independence.
For all those reasons, we share the grave concern of the international community at the continuing foreign armed intervention in Afghanistan. Consequently,
we supported the resolutions on the subject adopted by the United Nations, which advocate a political solution to this situation based on the
withdrawal of foreign troops and full respect for the independence, sovereignty and territorial integrity of Afghanistan.
We express similar concern at the continuing conflicts and tension in Kampuchea. We believe that only a negotiating process aimed at finding a comprehensive political solution through peaceful means would be able to reduce that tension and to establish the necessary conditions to enable the people of Kampuchea to exercise its right to self-determination.
In this part of my statement, devoted to consideration of the principal conflicts and situations that constitute a real source of concern in the context of efforts to achieve peace, I must necessarily refer to the situation in the Middle East. There is no topic of greater concern to international public opinion than the Middle East. It is the desire of the delegation and people of the Dominican Republic to approach with complete impartiality and fairness the complex situation in the Middle East, because of the effects of such confrontations on the international political balance and hence on world peace.
The Dominican Republic is firmly of the opinion that any peace solution in the Middle East should adhere very closely to Security Council resolution 242 (1967), which notes the existence of the State of Israel and its right to live in peace within secure and recognized boundaries. But it is also undeniable that the problem of the Palestinians is a crucial one, which must be solved. We therefore support all initiatives and efforts conducive to peace and stability in that region.
The situation in Lebanon, a country cruelly torn by fratricidal struggles, is extremely alarming, it is the moral obligation of the international community to help the parties involved to negotiate a just and lasting peace and to extend its full co-operation in the restoration of Lebanon's sovereignty.
The bloody war in the Persian Gulf between Iran and Iraq, with enormous ensuing problems for the belligerent parties as well as for neighboring countries,
may lead to an expansion of the area of conflict and to an increase in destruction. This war is an example of the irrationality which sometimes prevails in international relations.
The occupation of the territory of Cyprus and the risk of its partition are also alarming. Such situations undermine the confidence placed in the principles and norms governing the international order and therefore must not be tolerated.
All forms of discrimination on grounds of race, sex, language or religion are odious to the conscience of mankind. An act of discrimination against someone because of the color of his skin is a morally reprehensible, socially unjust and truly unworthy act. It is therefore regrettable that political systems are still being established with racial distinctions at their base.
Apartheid is therefore a crime against humanity and a threat to international peace and security. We condemn the policy pursued by the South African regime and identify ourselves with the efforts of the United Nations to help to establish a democratic society in that country. Such a society should guarantee respect for human rights and fundamental freedoms for all, irrespective of race, color, sex or religion.
It is obvious that any form of colonialism or foreign domination contains the seeds of a threat to current international relations. For this reason, we express our deep concern at the continuing illegal occupation of Namibia by the South African regime, in flagrant violation of the resolutions of the United Nations. The Dominican Republic has been and still is a stubborn champion of the independence of subjugated communities and considers that this process of emancipation must not be interrupted. We therefore support all the efforts undertaken by the United Nations and by other countries to achieve the independence and autonomy of Namibia. We also advocate the retention by Namibia of its entire cultural patrimony and of all the resources in its possession. Our country and
its new Government reiterate their firm opinion that Security Council resolution 435 (1978) remains the only basis for the peaceful settlement of the situation in Namibia.
The Government of the Dominican Republic views with great alarm the upsurge of international terrorism, which may become a danger to the right of preservation of States and an imminent risk for the maintenance of peace. This practice has become so extensive and frequent that it currently constitutes one of the most pernicious forms of violation of human rights. It is also one of the practices with the greatest divisive power, creating international tensions that may provoke serious conflicts.
Another dangerous practice I wish to mention is the narcotics trade - a scourge that has the most merciless effects on mankind. The Dominican Republic sympathizes with any activity designed to combat the underlying causes of this social evil and to establish effective machinery to fight drug trafficking. The Dominican Republic urges the United Nations to appoint a commission to study the problem of the narcotics trade and its prejudicial effects on the life of our peoples, so that we may find a solution to that serious evil.
The flight of capital and administrative corruption are two more evils afflicting human society. The Government of the Dominican Republic is appalled and highly alarmed at those practices, which are becoming endemic. We believe that the problems caused by the flight of capital and administrative corruption should be included on the agenda of the next United Nations Congress on the Prevention of Crime and the Treatment of Offenders. That would ensure that the necessary measures are taken to guarantee a concerted and sustained co-operative effort to deal internationally with such crimes as administrative corruption, tax evasion and flight of capital. We therefore make a formal request for international solidarity in the condemnation of any form of national and international administrative corruption. Many problems faced by our countries would be surmounted or minimized if the huge amount of capital deposited in foreign banks were to be reinvested in the countries of origin.
The global economic situation too demands our attention. We have for several years been immersed in an economic crisis, the worst since the 1930s. As was to be expected, it is those who are least prepared to face it that the crisis has hit hardest. We refer to those who are suffering the most adverse consequences: the developing countries. The deterioration of their economies necessitates a new approach to economic problems, one guaranteeing that the correlation between peace and development is maintained.
In the past few months there have been promising changes in global macro-economic variables. Among the changes beneficial to the economies of our countries ares United States monetary expansion and its effects on international liquidity, the decline in the value of the dollar and in interest rates on United States and international capital markets, and the notable drop in the price of oil and oil products. Nevertheless, there are persistent unfavorable factors in the global panorama, including the protectionism implicit in the decline of the united States dollar, the reluctance of the principal industrialized countries to assume an aggressive leadership role in the upswing of international free trade, and the refusal of the banks to bear the consequences of the risk they took when they lent what they are now trying to collect from us.
In view of the distressing state of affairs provoked by the economic crisis it may be stated confidently that the large burden of social tensions resting upon almost two thirds of the world's population as a result of this crisis constitutes a serious threat to international peace and security. It could be said without exaggeration that nearly all the Latin American and Caribbean countries have been seriously affected by the current economic and financial crisis. Among all the economic problems facing our nations, external indebtedness is becoming the most burdensome. According to reliable figures, Latin America will have to devote the equivalent of one third of its total export earnings to interest payments alone.
In the case of the Dominican Republic, certain aggravating circumstances exist in relation to its overwhelming external debt. In recent years our country has undergone a highly painful process of adjustment. That was asked of us, and we complied. Today we are an example of a successful case for the International Monetary Fund. But what have we obtained in exchange? The obligation to renegotiate our external debt every one or two years? The obligation to continue to bear the unfortunate consequences of the Common Market's subsidies to its sugar producers?
If our creditors are pressing us to pay them on time they must help us demolish the protectionist tariff barriers set up by the industrial world. Otherwise, the creditor banks will suffer with us the negative consequences of protectionism, ultimately this will aggravate the situation, postponing once again the solution of the debt crisis, with its incalculable social repercussions.
In addition to the terrible situation created by the need for debt repayment, which is difficult in itself, we are also facing excessive growth in unemployment, a decline in real wages, constant inflationary pressure and a consequent deterioration in the quality of life.
In speaking of the world economic crisis and the need for international co-operation to avert or alleviate this state of affairs, I have been unable to put out of my mind the fine example of solidarity that was given here in the United
Nations when the situation in Africa was being studied. The extraordinary feeling of solidarity present in our peoples was apparent on that occasion. Imbued with that profound sense of solidarity and because Haiti and the Dominican Republic are the only two free countries to share an island, I should like on behalf of the Government and the people of the Dominican Republic to exhort the international community in .general and the Latin American region in particular to launch a crusade of international assistance to the sister Republic of Haiti.
After long years submerged in a dark labyrinth of oppression, suffering and poverty, the Haitian people is currently struggling to establish a real State based on the rule of law, and a climate of freedom in which equality, law, justice and respect for human rights reign, we must therefore help our brethren in Haiti in their brave effort to create a democratic society.
I cannot let this opportunity pass without referring to one of the most serious of universal concerns, which in my opinion involves the possibility of the extinction of mankind: nuclear war. It is not my intention to paint a sombre and fatalistic picture as I deal with this topic, but I want my words to carry a power of persuasion sufficient to underline and emphasize the real danger to the human race represented by the outbreak of a nuclear conflagration. The power of nuclear weapons to wreak mass destruction and annihilation is so catastrophic that the foreseeable result of a nuclear war would unquestionably be universal disaster. That horrifying prospect should touch our most sensitive cords and move us to reflect on the urgency and advisability of negotiations on the control of nuclear weapons.
In view of those considerations, the Dominican Republic has supported the convening of an international conference on the relationship between disarmament and development. We trust that at its forty-first session the General Assembly will be able to set a definite time and place for the holding of that conference in 1987.
According to the numerous reports of the Secretary-General, the financial situation of the United Nations is truly critical. We very much appreciate the interest shown by the Secretary-General in overcoming this difficult situation. Accordingly, we support the package of measures he has formulated to alleviate the current crisis. We are confident that the Group of High-level Intergovernmental Experts established to deal with the problem will be able to evolve suitable measures to resolve it. The Dominican Government will do everything in its power to help to negotiate these difficult economic straits.
In conclusion, I should like to leave with the Assembly the points I have mentioned which I believe should be the subject of particular thought.
Acts of terrorism, which formerly served to express repugnance towards tyrannical Governments, are now daily occurrences in countries with democratic regimes, where public freedoms are fully exercised. Terrorism has penetrated free and democratic societies with its divisive and criminal action. It is imperative that international bodies start a concerted search for immediate solutions to the problem.
The trade in narcotic drugs is causing the physical and moral destruction of our young people, and the day is not far off when the capital acquired through drug-trafficking will be used to finance political operations that are contrary to the democratic essence that we hope will predominate in our world.
The problem of the external debt of the poor part of America must be tackled bravely and wisely. It is essential to set long repayment periods and low interest rates for the debt as a whole, but then it is necessary for us creatively to invent financial compensation formulas that do not condemn our peoples to poverty, oppression or the indefinite postponement of their economic development. It is possible, within legal limits and in accordance with the national interest, for shares in firms of debtor countries to be sold to creditor countries. Thus, where there are foreign exchange shortages debtors and creditors could become partners. Similarly, there should be a study of the possibility of granting to creditors for periods contractually agreed on, without prejudice to national sovereignty, the use of geographical areas suitable for tourism to generate income that could be applied to the payment of the external debt.
On behalf of the Dominican Government and people, I thank you, Sir, and the Assembly for this opportunity to speak here to explain my country's thinking about what is happening in the world and is affecting us all. The Dominican Republic will spare no effort to retain its place in the concert of free nations fighting for the preservation of peace, respect for human rights and the creation of development opportunities for their peoples, all within a democratic regime which upholds the principle of free enterprise.


